DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Hudak, Sr. on 15 August 2022.
The application has been amended as follows: 
1) Claim 1, last line, “99% by weight.” has been replaced with --- 99% by weight; and wherein the article comprises carbonyl groups in an amount of less than 8.0 µmol/g. ---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The closest prior art is Hessler et al. (U.S. Patent Application Publication 2015/0225486). Hessler et al. discloses bacterially synthesized (i.e., of microbial origin) BNC biomaterials (abstract). They comprise 1 wt% BNC solids and 99 wt% fluid) (paragraph [30]). And they can be prepared by continuous or disco9ntinuous processes (paragraph [52]). However, Hessler et al. does not disclose the carbonyl group content of the cellulose, nor does the reference or prior art provide a reason for optimizing the cellulose content such that the number of carbonyl groups of the BNC article is less than 8.0 µmol/g. Further, this feature provides for unexpectedly superior uniformity properties as explained in example 1 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699